Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
– EDGE DEVICE TRIGGERING A WRITE-AHEAD LOGGING (WAL) LOG WHEN ABNORMAL CONDITION OCCURS -- 
	
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…writing a currently received message to a first area of a local disk; upon writing the currently received message to the first area of the local disk, buffering the currently received message to a cache; [[and]] after a device comprising the local disk and the cache is restarted, restoring data in the cache according to data stored in the first area of the local disk; and when a preset condition is satisfied, saving all data in the cache to a second area of the local disk and emptying the cache; wherein saving all data in the cache to the second area of the local disk comprises: compressing all the data in the cache; and saving the compressed data to the second area of the local disk. Claims 10 and 11 have similar limitations.

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

The sited prior art include Ohara (US 2015/0193342) teaches storage control unit includes an un-compression cache area that is a temporary memory area for storing un-compressed data, a compression cache area that is a temporary memory area for storing compressed data, and a read cache area that is a temporary memory area for storing data read from the compression storage area. Berber et al. (US 6,173,292) teaches a transaction control system provides transaction control for the databases, documents, and objects managed by the database management system, wherein the transaction control system monitors and controls the file cache to ensure that modified objects are stored on a data storage device in manner that reflects an accurate status for a log file maintained by the transaction control system. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
November 6, 2021